Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-5, 7-18 and  21-23 are allowed. 
Reasons for Allowance
Claims 1, 3-5, 7-18, and 21-23 are allowed. 
The following is an examiner's statement of reasons for allowance:
With respect to the 35 USC 103 rejection, none of the prior art of record, taken individually or in any combination, teach, inter alia, 
A method for modifying at least one physical aspect of a liquid storage area having at least one liquid storage container stored therein, the method comprising: 
identifying a current arrangement of the liquid storage area including identifying physical objects and structures in the liquid storage area, the physical objects and structures comprising at least one of a storage container, a drain, or a spill kit, or a combination thereof; 
assessing risk for the liquid storage area associated with a liquid spill in association with the identified current physical arrangement, wherein assessing the risk comprises: 
receiving, by a computer system having a processor, input data associated with a largest capacity liquid storage container identified in the liquid storage area, and applying, by the processor, a computer-implemented algorithm programmed for: 
calculating a spill reach value for the largest capacity container in response to a type of fluid stored in the largest capacity container and a fluid viscosity value, calculating at least one risk facet value associated with the liquid storage area, including calculating at least one risk facet value comprising an area drain risk value in response to: 
a distance from the largest capacity container to a drain or escape point nearest to the largest capacity container, and, a surface slope between the largest capacity container and the nearest drain or escape point,

and outputting, by the processor, a risk assessment summary associated with at least the calculated spill reach value and the calculated risk facet value; and physically modifying at least one of the physical objects or structures in the liquid storage area in response to at least one aspect of the risk assessment summary.

In particular, the Examiner points to the underlined and italicized claim elements for being novel and non-obvious.

The prior art references most closely resembling the Applicant’s claimed invention are:
 Smith et al. (US Patent No. 5724255) in view of Turley (US Pub. No. 20060129338) in view of NPL-Simmons et al. (Dated 2004) in further view of Breed (US Pub. No. 2009/0015400).

 (1)
Smith teaches a calculated protective action zone, such as a safety zone which can be used for evacuation purposes, using simplified input methods and systems and simplified internal calculation methods to model the chemical data. Yet, it uniquely retains a significantly high degree of accuracy corresponding to more expensive, complicated, time consuming state of the art models for the chemical releases as described above. It may be used for dense gas dispersion and other releases. To accomplish this, the methods and systems of the prior art may use a post-processed modeled data base and selected multi-variable equations combined with qualitative and quantitative input and may include default values for various factors. The system may include a small, hand-held electronic calculating element such as a palmtop computer, with extended battery life for portability, although it is equally applicable for high end processors on stationary computers.

 However, the system in Smith does not explicitly disclose calculating at least one risk facet value comprising an area drain risk value in response to: a distance from the largest capacity container to a drain or escape point nearest to the largest capacity container, and, a surface slope between the largest capacity container and the nearest drain or escape point, as recited in the present invention. 

(2)
Turley teaches reducing the consequences and risks of failure in a hydrocarbon pipeline system includes identifying specific segments of pipelines the leakage of which could have an adverse impact on environment or safety, particularly in areas of high consequence, developing a baseline assessment plan for such segments by analyzing information including age, corrosion, and types of seams and joints and then establishing preventive and migitative measures including, where necessary, positioning emergency flow restricting devices in one or more pipeline segments.
However, the system in Turley does not explicitly disclose, calculating at least one risk facet value comprising an area drain risk value in response to: a distance from the largest capacity container to a drain or escape point nearest to the largest capacity container, and, a surface slope between the largest capacity container and the nearest drain or escape point, as recited in the present invention. 

(3) 
Non-Patent Literature, Simmons teaches the general spill phenomenology for liquid spills occurring on relatively impermeable surfaces such as concrete or asphalt pavement and the development and application of a model to describe the time evolution of such spills. The discussion assumes evaporation and degradation are negligible and a homogeneous surface. In such an instance, the inherent interfacial properties determine the spatial extent of liquid spreading with the initial flow being controlled by the release rate of the spill and by the liquids resistance to flow as characterized by its viscosity. A variety of spill scenarios were simulated and successful implementation of the model was achieved. A linear relationship between spill area and spill volume was confirmed. The simulations showed spill rate had little effect on the final spill area. Slope had an insignificant effect on the final spill area, but did modify spill shape considerably. However, a fluid sink on the edge of the simulation domain, representing a storm drain, resulted in a substantial decrease in spill area. A bona fide effort to determine the accuracy of the model and its calculations remain, but comparison against observations from a simple experiment showed the model to correctly determine the spill area and general shape under the conditions considered. Further model verification in the form of comparison against small scale spill experiments are needed to confirm the models validity.
However, the NPL’s invention does not explicitly disclose, calculating at least one risk facet value comprising an area drain risk value in response to: a distance from the largest capacity container to a drain or escape point nearest to the largest capacity container, and, a surface slope between the largest capacity container and the nearest drain or escape point, as recited in the present invention. 

(4) 
Breed teaches remotely monitorable shipping container assembly including a shipping container including at least one door, a door status sensor for monitoring the open or closed status of the door(s) and a communications device mounted on the container and wirelessly transmitting information to one or more remote facilities including the status of the door(s) as monitored by the door status sensor. The remote facility may be for example, a facility interested in ensuring the integrity of the contents of the container, a facility which is charged with preventing theft of the contents of the containers, a law enforcement facility which is responsible for preventing transport of illegal cargo, and the like. A positioning system may be arranged on the container for determining a position thereof. The communications device is coupled to the positioning system and transmits the determined position of the container with the open or closed status of the door(s).
However, the Breed’s invention does not explicitly disclose, calculating at least one risk facet value comprising an area drain risk value in response to: a distance from the largest capacity container to a drain or escape point nearest to the largest capacity container, and, a surface slope between the largest capacity container and the nearest drain or escape point, as recited in the present invention. 

Moreover, since the specific combination of claim elements, “…calculating at least one risk facet value comprising an area drain risk value in response to: a distance from the largest capacity container to a drain or escape point nearest to the largest capacity container, and, a surface slope between the largest capacity container and the nearest drain or escape point…” as recited in the independent claims cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction.
While the teachings of Smith in view of Turley in further view of NPL-Simmons in further view of Breed separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. 
Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/                   Primary Examiner, Art Unit 3623